Citation Nr: 1825593	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-32 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome.

2. Entitlement to a disability rating in excess of 10 percent for left knee patellofemoral syndrome.

3. Entitlement to a disability rating in excess of 10 percent for bilateral pes planus prior to April 29, 2015, and a compensable disability rating thereafter.

4. Entitlement to a compensable disability rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	American Red Cross



ATTORNEY FOR THE BOARD

G. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from June 2003 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Atlanta, Georgia RO has jurisdiction over the claims.

In an October 2013 rating decision, the RO increased the disability rating for the bilateral pes planus to 10 percent.  The Veteran appealed this rating.  Before the case was transferred to the Board for appellate review, in a September 2015 rating decision, the RO decreased the disability rating for bilateral pes planus to a noncompensable rating, effective the date of an April 29, 2015 VA examination (although this did not change the overall combined rating for all service-connected disabilities of 90 percent).  

The issue of entitlement to service connection for sinusitis has been raised by the record in a September 2014 statement.  In September 2014, the Veteran stated that his service-connected rhinitis had developed into sinusitis.  There is a previous final denial of the Veteran's claim for service connection for sinusitis.  Therefore, the September 2014 claim constitutes a request to reopen a previously denied claim.  The Agency of Original Jurisdiction (AOJ) has not adjudicated the request to reopen a claim for entitlement to service connection for sinusitis.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

I. Bilateral Knee Patellofemoral Syndrome

The Veteran seeks a disability rating in excess of 10 percent for his left knee patellofemoral syndrome, and a disability rating in excess of 10 percent for his right knee patellofemoral syndrome.  In September 2014, the Veteran stated that he had painful motion of his knees, lack of endurance and flare-ups.

The Veteran has been examined by VA.  He was recently examined in October 2016.  The examination reflected a diagnosis of left knee joint osteoarthritis, and bilateral patellofemoral pain syndrome.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions of the right and left knee, and physical examination revealed no additional functional loss or range of motion after three repetitions.  The examiner further noted that the Veteran had not been examined immediately after repetitive use over time.  The examiner noted that it could not be said without speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over time, because functional loss could not be quantified in a hypothetical situation.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) clarified additional requirements that VA examiners should address when assessing musculoskeletal disabilities, particularly in terms of limitation of motion on active/passive motion and weight-bearing/nonweight-bearing.  In that regard, in that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Further, in Sharp v. Shulkin, 29 Vet. App. 26, 34 (2017) , the Court noted that the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a Veteran.  The Court noted that the VA Clinician's Guide specifically advises examiners to try to procure information necessary to render an opinion regarding flares from Veterans.  Id. at 35.  Therefore, examiners may offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of Veterans.  Id.  The Board may accept a VA examiner's statement that an opinion cannot be offered without resorting to speculation, only after a determination, that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  Id. at 33.  In this case, the October 2016 examiner did not assert that an opinion could not be provided regarding functional loss following repeated use over time without resorting to speculation due to a limitation of knowledge in the medical community at large.  Thus, in light of the foregoing, the Board finds a new VA examination is warranted to determine the current severity of the Veteran's bilateral patellofemoral syndrome.

II. Bilateral Pes Planus

Service connection for bilateral pes planus with a noncompensable evaluation was granted in an October 2010 rating decision.  The Veteran filed a claim for increased rating in December 2012.  The Veteran was afforded a VA examination in April 2013.  A rating decision issued in October 2013 increased the disability rating to 10 percent effective December 21, 2012.  The Veteran filed a notice of disagreement in December 2013.

The claim was last adjudicated in a May 2014 statement of the case, which continued the 10 percent rating for the Veteran's pes planus.  The Veteran was afforded a VA examination in April 2015.  In September 2015, the RO decreased the rating assigned from 10 percent to a noncompensable rating effective April 29, 2015.  The Veteran also underwent a VA examination in August 2016.  A supplemental statement of the case has not been issued.  Nonetheless, a new examination must also be provided with regard to this issue to comply with the new Court directives  

III. Allergic Rhinitis

The Veteran seeks a compensable rating for his service-connected allergic rhinitis.  In August 2017, the Veteran stated through his representative that his rhinitis condition had worsened; his symptoms often lasted for eight weeks or longer; and he had several attacks each year.

The Board notes that an April 2015 VA examination reflected that the Veteran reported that his private treatment provider prescribed him oral medication to treat his allergic rhinitis.  The examiner noted that the most recent available private treatment records for rhinitis were from 2008.  The record currently does contain some private and VA records relating to treatment of the Veteran's rhinitis, but it is not clear that all relevant private and VA records have been obtained.  On remand, the AOJ should ensure that all outstanding private and VA records are obtained and associated with the record on appeal.  Since additional records are being added to the record, the Veteran should also be afforded a current examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding private and VA treatment records relating to treatment of the Veteran's claimed conditions (knees, pes planus, allergic rhinitis).  With regard to the private records, secure the appropriate medical releases.  The AOJ must make two attempts for the relevant private treatment records or make a formal finding that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the record.

2. Schedule the Veteran for a VA examination to ascertain the current severity of the Veteran's bilateral knee and pes planus conditions.  All necessary tests should be conducted.  The record should be made available to and be reviewed by the examiner in conjunction with the examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) (or equivalent) for knee disabilities and pes planus.  The DBQ should be filled out completely as relevant. 

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flare-ups from the Veteran himself.  The examiner should elicit relevant information as to the Veteran's flares with a description of the additional functional loss, if any, the Veteran has during flares.  The examiner should estimate the Veteran's functional loss due to flares based on all the evidence of record-including the lay information or sufficiently explain why the examiner cannot do so.

In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected allergic rhinitis.  The examiner should review the record prior to examination.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ).  The DBQ should be filled out completely as relevant.

4.  Readjudicate the claims on appeal in light of all of the evidence of record.  If the issues remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							(Continued on the next page)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

